Citation Nr: 0323074	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  02-20 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a back condition.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a multiple-joint 
condition, including crepitus and pain in the ankles, knees, 
and hips.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for postoperative 
residuals of the removal of the coccyx.  

4.  Entitlement to service connection for residuals of dental 
trauma, to receive Class II(a) VA outpatient dental 
treatment.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to December 
1965.  He also had additional service in the reserves, both 
prior and subsequent to his regular active duty.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the VARO in 
Columbia, South Carolina. 


REMAND

Recently, in July 2003, the veteran indicated that he wants a 
hearing at the RO before a Veterans Law Judge (VLJ) of the 
Board.  This type of hearing is often called a Travel Board 
hearing, and the veteran clarified that he wants this type of 
hearing, not a hearing at the Board's offices in Washington, 
D.C.  So a Travel Board hearing must be scheduled.  See 
38 C.F.R. § 20.704 (2002).



Accordingly, this case is REMANDED to the RO for the 
following:

Schedule the veteran for a Travel Board 
Hearing at the earliest opportunity.  
Notify him of the date, time and location 
of his hearing.  Put a copy of the notice 
letter in his claims file (c-file).  If, 
per chance, he changes his mind and 
decides not to have a Travel Board 
hearing, then also document this in his 
c-file.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





